Citation Nr: 0324027	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-03 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly pension based on need for 
regular aid and attendance or being housebound.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, in which entitlement to a special 
monthly pension based on need for the aid and attendance or 
being housebound was denied.  The veteran filed a timely 
notice of disagreement in December 1999, and subsequently 
perfected his appeal to the Board.  A statement of the case 
(SOC) was issued in January 2000, and a supplemental 
statement of the case (SSOC) was issued in April 2001. 

In addition, in April 2001 the veteran indicated that he 
desired a Board hearing at the RO.  In written correspondence 
from the veteran's representative, dated in August 2002, it 
was noted that the veteran was withdrawing his request for a 
Travel Board hearing, although one had been scheduled for 
September 18, 2002.  That withdrawal moots the request for a 
hearing.  See 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The evidence does not show that the veteran is blind or 
so nearly blind as to have corrected visual acuity of 5/200, 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; is a patient in a nursing 
home; is bedridden; or that he is unable to care for his 
daily personal needs without assistance from others, or is 
unable to protect himself from the hazards and dangers of 
daily living.

2.  The veteran does not have a single disability ratable at 
100 percent.

3.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises.

CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of aid and attendance or being 
housebound are not met.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.102, 3.351, 3.352, 4.97 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); overruled in part on other grounds, Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)). 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  By virtue of the SOC issued in 
January 2000 and the SSOC issued in April 2001, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, he 
has also been given notice that VA has a duty to assist him 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

In this regard, the Board notes the February 2001 letter in 
which the RO advised the veteran of what information or 
evidence was necessary to support his claim.  The veteran was 
informed that VA would assist him to obtain evidence in 
support of his claim.  In addition he was advised of his 
responsibility in obtaining such evidence.  See Quartuccio, 
supra, see also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) (holding that the Board must identify documents in the 
file which constitute compliance with the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

In view of the foregoing, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Furthermore, as noted herein, the veteran has been afforded 
VA examinations in reference to his claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background and Legal Analysis

The veteran is currently in receipt of improved pension 
pursuant to 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3), 
effective since December 1979.  The veteran has requested 
that he be paid special monthly pension by reason of being in 
need of aid and attendance or being housebound.

A.  Aid and Attendance

Pursuant to 38 C.F.R. § 3.351(c) (2002), for improved pension 
purposes, a veteran will be considered in need of regular aid 
and attendance if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).

The evidence of record in this case does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  
Although the veteran has reported that he is blind in his 
right eye, the evidence does not support such a contention.  
The evidence shows that, on VA examination for aid and 
attendance in November 1999, the veteran's visual acuity in 
the right eye without glasses was 20/60, and in the left eye 
uncorrected vision was 20/25.  The diagnosis rendered with 
regard to his vision was decreased vision of the right eye, 
secondary to closed angle glaucoma.  On VA examination in 
February 2001, he reported that his vision was blurry and 
that he had trouble reading a newspaper, but he could 
ambulate and get around.  Moreover, there is no evidence 
which shows that the veteran is a patient in a nursing home.  
At the VA examination in February 2001 it was noted that he 
lived alone and his daughters occasionally visited him and 
his brother would visit once a week.  Based upon the 
foregoing evidence, the need for aid and attendance has not 
been established.

The Board will further consider whether a factual need for 
aid and attendance is established pursuant to 38 C.F.R. § 
3.352(a).  The following will be accorded consideration in 
determining the need for regular aid and attendance:  
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.


"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions, which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary for the evidence to establish that the veteran is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Prejean v. West, 13 Vet. App. 444, 447 (2000), citing Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

In the February 2001 VA examination report, it was noted that 
the veteran was able to come to the clinic on his own.  He 
ambulated with a walker that had wheels on the front.  He 
reported that he generally traveled by public transportation, 
and used the bus to get to the clinic.  He did not have a 
nurse or attendant with him.  The examiner noted that he was 
able to walk about ten feet without the walker.  The examiner 
also noted that the veteran was not hospitalized or 
permanently bedridden.  

In addition, it was noted in the examination report that the 
veteran had assistance from his daughters and his brother, 
who visited him three to five times a week.  At those times 
they prepare foods for him to use during the remainder of the 
week.  He reported that he would take his own medication.  
His primary physical complaints were centered on his 
inability to move and ambulate the way he did in the past, 
and his multiple joint pains, which were consistent with his 
age.  On examination, he could bend over and put his clothes 
on and take his clothes off, although he did it slowly and 
while sitting in a chair.  The examiner noted that he was 
able to dress and undress himself.  The examiner further 
noted that the veteran might need assistance in washing his 
clothes and maintaining his home.  The examiner diagnosed him 
with having early senile dementia and commented that, 
although there was a suspicion of dementia in the past, an 
MRI (magnetic resonance imaging) did show that the veteran 
had changes in his brain consistent with his age.

Based upon the forgoing, it appears that the veteran is able 
to attend to the wants of nature, feed and dress himself, and 
does not use a prosthetic or orthopedic device.  Moreover, he 
does not contend, nor does the evidence show that he has 
difficulty protecting himself from the hazards of his 
environment.  Accordingly, the Board finds that the criteria 
for entitlement to special monthly pension by reason of being 
in need of aid and attendance are not met.  The preponderance 
of the evidence is against the veteran's claim, and that 
claim must be denied.

B.  Housebound

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter) 
the veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.351(d).

The criteria for a housebound rating require that the veteran 
have a disability ratable as 100 percent disabling pursuant 
to the Schedule for Rating Disabilities.  38 C.F.R. § 
3.351(d).  According to the most recent VA examination, the 
veteran's principal disability is glaucoma.  Simple primary 
noncongestive glaucoma is rated based on impairment of vision 
or visual field loss, with the minimum rating being 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code (DC) 6013.  
Where there is blindness in one eye, having only light 
perception, with corrected visual acuity in the other eye of 
5/200 (1.5/60), a 100 percent evaluation is in order.  38 
C.F.R. 4.84a, DC 6067.  It is apparent from the eye 
examination of record that the veteran does not have 
impairment of visual acuity such as to equal or more nearly 
equal the criteria for blindness under the rating schedule.

The examiner at the February 2001 VA examination found that 
the veteran had glaucoma with marked decreased in vision in 
his right eye with minimal correction with glasses.  Vision 
in the left eye was correctable with lenses.  This finding 
would qualify the veteran for a rating of less than 100 
percent under the rating schedule.  

The February 2001 examination report shows that the veteran 
also has hypertension under treatment with medication, 
chronic obstructive pulmonary disease, hypertriglyceridemia 
under treatment with medication, benign prostatic 
hypertrophy, and early senile dementia.  The VA examination 
report from November 1999 shows he was also diagnosed with 
probable peripheral neuropathy, as the cause of dysesthesia 
associated with Parkinsonism and questionable change in 
mental status.  However, it has not been contended, nor is 
there evidence, that any of these disabilities warrants a 100 
percent disability rating.

As the veteran does not have a disability ratable as 100 
percent disabling, he cannot qualify for special monthly 
pension by reason of being housebound.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or being housebound are 
not met.  The preponderance of the evidence is against the 
veteran's claim and the claim therefore must be denied.


ORDER

Entitlement to special monthly pension based on need for 
regular aid and attendance or being housebound is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

